Opinión concurrente y de conformidad emitida por el
Juez Asociado Señor Rebollo López.
Convenimos con lo expresado en la Opinión mayoritaria *126emitida en el presente caso a los efectos de que la Autori-dad de Carreteras de Puerto Rico debe responder por el accidente a que se refiere el presente recurso por cuanto la misma tiene “el deber general ... de mantener las carrete-ras públicas [(autopistas)] en buen estado y de tomar las medidas necesarias, de modo que las mismas no represen-ten un peligro para los que transitan por ellas”, (énfasis suprimido) opinión mayoritaria, pág. 120; deber y obliga-ción resultante no solo por lo preceptuado por el Art. 404 del Código Político de Puerto Rico, 3 L.P.R.A. see. 422, sino que, en especial, del hecho importante que en dichas auto-pistas se cobra un peaje a los automovilistas que transitan por las mismas.
Ahora bien, el voto de conformidad que le brindamos a la Opinión mayoritaria emitida está predicado en tres (3) importantes consideraciones, o condiciones, a saber: .
(1) que en casos en que se pueda determinar adecuada-mente quién es el dueño del predio de terreno de donde procedían, o pastaban a ciencia y paciencia de éste, los ani-males causantes del accidente —sea éste el dueño de los animales o no— dicha persona o corporación es también solidariamente responsable de los daños causados por dichos animales;
(2) que aun cuando es correcto el hecho de que no está ante nuestra consideración, por no haber sido planteado, la corrección de la proporción de negligencia que en el pre-sente caso decretara el tribunal de instancia —esto es, 80% para el dueño del animal y 20% para la Autoridad de Ca-rreteras— estimamos que dicha proporción es una correcta por cuanto no abrigamos duda de que la negligencia en que incurre el dueño del animal y, en los casos en que se pueda determinar, el dueño del predio en que pastaba el mismo, debe siempre ser una mucho mayor que la incurrida por la referida Autoridad, y
(3) que siempre estará accesible a los demandados en esta clase de casos la defensa referente a la negligencia en *127que pueda haber incurrido la parte demandante perjudi-cada (exceso de velocidad, embriaguez, etc.) y las defensas provistas al Estado por el citado Art. 404 del Código Polí-tico de Puerto Rico.
Sujeto a estas consideraciones y condiciones, repetimos, es que suscribimos y endosamos la Opinión mayoritaria emitida en el presente caso.
— O —